Norton, J.
This suit was brought to recover double damages for injuries to plaintiff's cow while on defendant’s road m Washington township, Buchanan county,, and is founded on the 43rd sec. of 1 Wag. Stat., 310. To authorise a recovery under .this section the statement of the cause of action must allege that the injury complained of was *203occasioned by the failure of the company to erect and maintain good and substantial fences along the- sides of their road. The statement in the case before us neither contains such an averment, nor any one equivalent to it, and it must, therefore, be held to be insufficient to support the judgment rendered by the trial court. This point was expressly so passed upon in the cases of Luckie v. Chicago & Alton R. R. Co., 67 Mo. 245, and Cecil v. Pacific R. R. Co., 47 Mo. 246. Judgment reversed,
in which all the judges, concur.